Citation Nr: 0800305	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-15 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a shell fragment wound 
of the left leg, muscle group XII, currently rated as 10 
percent disabling.


REPRESENTATION

The veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from 
September 1950 to March 1952.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Saint Petersburg, 
Florida.  In July 2007, the veteran testified at a hearing at 
the RO before the undersigned Veterans Law Judge (VLJ) of the 
Board.  At the hearing, the case was advanced on the Board's 
docket.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).  The case was also held open for 60 days 
to obtain VA treatment records from VA facilities in Daytona 
Beach and Gainesville, Florida.  These records were obtained 
and the veteran's representative waived initial consideration 
of this evidence by the RO.  See 38 C.F.R. § 20.1304(c) 
(2007).  

The veteran also raised additional claims for service 
connection for neuromuscular problems of the left foot 
secondary to his service-connected arthritis of the left knee 
and increased rating for the left knee.  Since these claims 
have not been adjudicated by the RO, they are referred to the 
RO for appropriate action.  The Board does not currently have 
jurisdiction to consider them.  See 38 C.F.R. § 20.200 
(2007).
 

FINDINGS OF FACT

1.  Historically, the shell fragment wound of the veteran's 
left leg (muscle group XII) involved a short track from a 
shell fragment and did not result in debridement or prolonged 
infection; three small foreign bodies remained imbedded in 
the left tibia just below the knee; and the wound healed 
within a few months without evidence of weakness, sensory 
impairment, muscle loss, or limitation of motion.   

2.  Currently, the veteran has subjective complaints of pain 
and weakness in his left leg; residuals include a well-healed 
asymptomatic scar without loss of underlying muscle tissue.  

CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for a shell fragment wound of the left knee (muscle group 
XII).  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.55, 
4.56, 4.59, 4.73, Diagnostic Code (DC) 5213 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

U.S. Court of Appeals for Veterans Claims (Court) has held 
that the VCAA applies "generally to all five elements of a 
claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).

The veteran was sent a VCAA notice letter in June 2004.  The 
letter provided him with notice of the evidence necessary to 
substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter also specifically requested that he submit any 
evidence in his possession pertaining to his claim.  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

With regard to Dingess, the VCAA letter did not advise the 
veteran as to the disability rating and effective date 
elements of his claim, but did notify him that in order to 
support a claim for higher evaluation, the evidence must show 
that the disability had become worse.  Furthermore, the 
letter explained the type of evidence that might substantiate 
his claim.  In June 2004, he responded stating that he was 
receiving treatment at a VA facility in Daytona Beach and had 
no other information or evidence to submit (VA Form 21-4138).  
The April 2005 statement of the case (SOC) also notified him 
of the specific diagnostic code used to evaluate the 
disability at issue and explained that an extraschedular 
rating is assigned for exceptional cases.  He was given an 
opportunity to respond to the SOC and to present additional 
evidence at the July 2007 hearing.   During the hearing, he 
demonstrated actual knowledge as to the pertinent symptoms 
and criteria used to evaluate the disability.  Therefore, the 
Board finds that any notice deficiency with regards to 
Dingess "did not affect the essential fairness of the 
adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir 2007).  Furthermore, since the Board is denying his claim 
for an increased rating, any question as to the assignment of 
an effective date is rendered moot.

Content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Pelegrini II, 18 Vet. App. at 120; Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Here, VCAA notice 
was provided in June 2004, prior to the RO's initial decision 
in September 2004.

In developing his claim, VA obtained the veteran's service 
treatment records and VA treatment records.  In addition, a 
VA examination was provided in August 2004.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported 
evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2007).

All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In assessing the 
degree of disability of a service-connected condition, the 
disorder and reports of rating examinations are to be viewed 
in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

The shell fragment wound of the veteran's left leg (muscle 
group XII) has been rated as a muscle disability under DC 
5312.  38 C.F.R. § 4.73.  Under DC 5312, a slight disability 
warrants a 0 percent rating; a moderate disability warrants a 
10 percent rating; a moderately severe disability warrants a 
20 percent rating; and a severe disability warrants a 30 
percent rating.  The veteran is currently receiving a 10 
percent rating for a moderate disability.

38 C.F.R. § 4.56 provides guidelines for evaluating muscle 
disabilities.  A moderate muscle disability is typical of a 
through and through or deep penetrating wound of short track 
of a single bullet or shell fragment, which results in 
fatigue after average use of the particular functions 
controlled by the injured muscles.  38 C.F.R. 
§ 4.56(d)(2).  Objective findings involve loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Id.  

A moderately-severe disability is typical of a through and 
through or deep penetrating wound by a small high velocity 
missile or large low-velocity missile, which results in a 
consistent complaint of cardinal signs and symptoms involving 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  38 C.F.R. § 4.56(c).  Objective findings involve 
indication on palpation of the loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  38 C.F.R. § 4.56(d)(3).  Tests of strength 
and endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  




Legal Analysis

The veteran's service treatment records indicate he was 
injured by a shell fragment in May 1951.  The entrance wound 
was 1 centimeter in diameter located one or two inches below 
his left patella.  He was treated with antibiotics and a 
tetanus shot.  X-rays revealed a foreign body measuring 6 x 6 
x 5 millimeters imbedded in the left tibia just to the left 
of the tibial tuberosity and two 2 millimeter foreign bodies 
imbedded in the cortex.  The veteran complained of pain with 
flexion but he could walk without difficulty.  There was no 
redness, tenderness or swelling.  There was no loss of 
sensory or motor function in the left leg or foot.  The 
following month the wound was well-healed and he was 
discharged to limited duty for 30 days after which he 
returned to full duty.  At the March 1952 discharge physical, 
the wound was noted to be well-healed without weakness or 
limitation of motion.  

In March 1952, the RO granted service connection for 
residuals of the shell fragment wound and assigned a 10 
percent combined rating for the muscle injury and healed 
scar.  The 10 percent rating has remained in effect since 
then.  In May 2004, the veteran filed a claim for an 
increased rating, which is currently at issue on appeal.  In 
the September 2004 decision, the RO denied a rating higher 
than 10 percent for the muscle injury, characterized as a 
shell fragment wound of the left leg with retained foreign 
bodies, but noted a separate 0 percent rating for the healed 
scar.  The veteran only appealed the 10 percent evaluation 
for the muscle injury.

During the pendency of the appeal, in an April 2005 rating 
decision, the RO granted service connection for post-
traumatic arthritis of the left knee and assigned a separate 
10 percent rating based on limitation of flexion.  

The report of the August 2004 VA examination indicates the 
veteran complained of intermittent pain, popping, clicking 
and swelling in his knee.  He said the pain waxes and wanes 
with increased activity.  On objective examination, he walked 
with a cane and had a mild antalgic gait.  There was a well-
healed 2 centimeter scar just superior to the patella.  There 
was no underlying loss of muscle.  He had 1+ effusion of the 
knee.  Range of motion was from 0 degrees of extension to 125 
degrees of flexion.  There were no objective signs of 
instability.  Calf circumference was 39 centimeters on the 
right and 37 centimeters of the left.  Quadriceps 
circumference was 42 centimeters bilaterally.  Neurovascular 
status of the left knee was intact.  An X-ray revealed the 
retained foreign bodies and moderate osteoarthritis.  
Repetitive testing was not possible because of shortness of 
breath due to a recent pneumothorax.  

At the July 2007 hearing, the veteran complained of pain and 
weakness in his left leg, which was exacerbated by increased 
activity (Hearing Tr., pgs. 4-5).  He walks with a cane to 
relieve the pressure (5).  He said he retired from his job as 
a truck driver and that he had had difficulty using a clutch 
(5).  He also testified that he was diagnosed with bone 
cancer and had some numbness and tingling in his left foot 
and ankle.  In addition, he said that his left knee 
occasionally gives way.  As mentioned, he has filed separate 
claims regarding these conditions and they have not yet been 
adjudicated by the RO.  The only issue certified on appeal is 
the muscle injury related to the shell fragment wound.

To warrant a higher 20 percent rating under DC 5312, the 
evidence must show that the muscle injury resulting from the 
shell fragment wound is moderately severe.  The type of wound 
the veteran sustained, however, more closely approximates a 
moderate muscle injury because it was a penetrating wound of 
short track from a shell fragment and there is no evidence of 
debridement or prolonged infection.  
38 C.F.R. § 4.56(d).  Historically, the veteran showed no 
limitation of motion, pain, weakness or other cardinal signs 
or symptoms of a moderately severe disability.  Currently, he 
complains of pain, weakness and fatigue, but there is no 
evidence of underlying loss of muscle tissue.  There is a 2 
centimeter difference in circumference of the left calf when 
compared to the right, but it is unclear whether this is 
clinically significant.  Regardless any weakness associated 
with this is compensated for with the 10 percent rating.  

When it is impossible to separate the effects of a service-
connected disability and a nonservice-connected disability, 
reasonable doubt must be resolved in the veteran's favor and 
the symptoms in question attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  This may be true when considering a certain degree 
of weakness associated with the veteran's nonservice-
connected bone cancer.  Nevertheless, even when considering 
his current reports of pain and weakness, the muscle injury 
still more closely approximates a moderate disability rather 
than a moderately severe one.  Therefore, a higher 20 percent 
rating is not warranted.

Bear in mind also that the veteran is receiving separate 
ratings for post-traumatic arthritis of the left knee and a 
well-healed scar.  Pyramiding, which is the evaluation of the 
same disability or the same manifestation of a disability 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14.  However, as in this case, it is possible for a 
veteran to have separate and distinct manifestations from the 
same injury, which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

Moreover, there is no showing that the veteran's service-
connected disability presents such an exceptional or unusual 
disability picture so as to warrant the assignment of a 
rating on an extraschedular basis.  See 38 C.F.R. § 3.321.  
Although the veteran testified that he retired and had 
difficulty using a clutch at work, the evidence does not 
indicate the type of marked interference with employment that 
would warrant an extraschedular rating.  The evidence also 
does not show frequent periods of hospitalization or other 
evidence that would render impractical the application of the 
regular schedular standards. 

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  In the absence of evidence 
of exceptional factors for an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1), the Board is not required to remand the 
claim for consideration of an extraschedular rating.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For these reasons, the claim for an increased rating for a 
shell fragment wound of the left leg (muscle group XII) must 
be denied because the preponderance of the evidence is 
against the claim-meaning there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an increased rating for a shell fragment wound 
of the left leg (muscle group XII) is denied.


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


